DETAILED ACTION
Election/Restriction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 & 20 are generic to the following disclosed patentably distinct species:
Species A: drawn to Figs. 1, 2 and 4
 Species B: drawn to Figs. 1, 3 and 4 
Species C:  embodiment drawn to sensors coupling by way of signal lines to the data processing unit (page 8, paragraph 4 ) classified in A61B 8/52, G06T15/00, G06T19/00, A61B8/466
Species D: embodiment drawn to sensor be coupled, by way of light conducting elements guided  ( page 8, paragraph 5) classified in: A61B1/07, H04B10/00, G02B5/08, A61B3/063, A61B2017/22042
Species E: embodiment drawn to image sensors configuration in respect of their spectral sensitivity and/or resolution (page 10, paragraph 4) classified in: A61B5/1455, A61B2017/00048, A61B3/022, A61B3/06, G01N2201/0893, G06T3/4092
Additionally, upon election of the embodiment of Species 5, applicant is further required to elect between subspecies:
-	Subspecies E1: identical configuration in respect of their spectral sensitivity 
-	Subspecies E2: identical configuration in respect of their spectral resolution.

Additionally, upon election of the embodiment of Species 6, applicant is further required to elect between subspecies:
-	Subspecies F1: wavelength range, such as the infrared 
-	Subspecies F2: wavelength range, such as the ultraviolet
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CAREY MICHAEL can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TADIOS E MOLLA/              Examiner, Art Unit 3795   

/MICHAEL J CAREY/             Supervisory Patent Examiner, Art Unit 3795